UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-2006


THEODORE WAGNER,

                Plaintiff - Appellant,

          v.

PRESIDENT BARACK OBAMA; ATTORNEY ANN WALSH; JUDGE MICHAEL
DUFFY; UNITED STATES OF AMERICA; PERSONS NAMED AND UNNAMED,
in their Official and Personal Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     G. Ross Anderson, Jr., Senior
District Judge. (3:13-cv-00708-GRA)


Submitted:   December 17, 2013            Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore Wagner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Theodore    Wagner    appeals    the    district       court’s      orders

adopting the magistrate judge’s recommendation and dismissing as

frivolous     his   civil     complaint,    and    denying       his    motion       for

reconsideration.        We    have   reviewed      the    record       and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           Wagner v. Obama, No. 3:13-cv-00708-GRA

(D.S.C. filed May 29, 2013 and entered May 30, 2013; June 13,

2013).     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented       in    the       materials

before   this   court   and    argument    would    not    aid    the    decisional

process.



                                                                              AFFIRMED




                                       2